                                                                                                       FILED
                                                                                              2018 Nov-07 PM 04:58
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

LACEY DANIEL,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       Case No. 1:17-CV-1076-KOB
                                                )
TALLADEGA COUNTY SHERIFF’S                      )
DEPARTMENT, et al.,                             )
                                                )
       Defendant.                               )


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the court on an Order for Plaintiff to show cause why

Defendant Michelle Sims should not be dismissed. (Doc. 60). On April 2, 2018, Defendant

Dominique Bridges moved this court to dismiss her from this case on the ground that Plaintiff’s

complaint was untimely. (Doc. 45). This court granted Defendant Bridges’ motion and dismissed

her. (Doc. 59). Defendant Michelle Sims is identically situated to Defendant Bridges but has not

filed a motion to dismiss.

       This court has the “inherent power to dismiss a suit that lacks merit only when the party

who brought the case has been given notice and an opportunity to respond.” Jefferson Fourteenth

Associates v. Wometco de Puerto Rico, Inc., 695 F.2d 524, 526 (11th Cir. 1983); see also Levitan

v. Patti, 2011 WL 1299947, at *4–5 (N.D. Fla. Feb. 8, 2011). On September 10, this court gave

Plaintiff Lacey Daniel an opportunity to respond, ordering Ms. Daniel to show cause why this

court should not sua sponte dismiss Defendant Michelle Sims, who is identically situated to

Defendant Bridges, because the complaint is untimely. (Doc. 60).
       Ms. Daniel has not responded to the Order, and this court has not found any reason the

claim against Defendant Sims differs substantively from the already dismissed Dominique

Bridges.

       The court therefore DISMISSES WITH PREJUDICE Ms. Daniel’s claim against

Defendant Michelle Sims as untimely because she failed to exercise proper diligence in serving

Ms. Sims and thus failed to qualify for equitable tolling. (See Doc. 58).

       DONE and ORDERED this 7th day of November, 2018.



                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE
